DETAILED ACTION
This office action is in response to the application filed on 7/29/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 is objected to because of the following informalities:  
In regards to claim 1, line 11, it appears that “a filter including…a cathode; and an autotransformer” should be “a filter including…a cathode, and an autotransformer”.   (The Examiner notes the semicolon would allow the limitation to be interpreted as claiming both a filter and an autotransformer as opposed to the autotransformer being an element of the filter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H. Hsieh, K. Huang and G. Hsieh, "Analysis and realization study of a 1-kW phase-shift full-bridge converter with current-doubler rectifier for battery charging," 2016 IEEE 8th International Power Electronics and Motion Control Conference (IPEMC-ECCE Asia), 2016, pp. 439-444, doi: 10.1109/IPEMC.2016.7512326, hereinafter Hsieh).
	Regarding Claim 1, Hsieh discloses a phase-shifted full-bridge converter (fig. b), comprising: a full-bridge switching circuit (Q1-Q3) having a first (A) and a second output terminals (B); a main transformer (Vp/Vs)having a primary winding and a secondary winding (windings showing vp and vs), each of which has a first (@Lr and S1) and a second terminals (@B and S2), wherein the first terminal of the primary winding is coupled to the first output terminal (via Cc and Lr), and the second terminal of the primary winding is coupled to the second output terminal (@B); a filter including: a first (Ds1) and a second diodes (Ds2), each of which has an anode and a cathode; and an autotransformer (Lf1 and Lf2) having a first winding (Lf1), a second winding (Lf2) and a center tap (S4), wherein the anode of the first diode is electrically connected to the anode of the second diode (@S3), one end of the first winding and one end of the second winding are both electrically connected to the center tap (@S4), the other end of the first winding is electrically connected to the cathode of the first diode (@S1) and the first terminal of the secondary winding, the other end of the second winding is electrically connected to the cathode of the second diode (@S2) and the second terminal of the secondary winding, and the center tap and the anode of the first diode have an output voltage therebetween (VB).
Regarding Claim 2, Hsieh discloses (fig. b) comprising a load (@VB), wherein one end of the load is electrically connected to the center tap (@S4), and the other end of the load is electrically connected to the anode of the first diode (@S3).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art fails to disclose: “...he phase-shifted full-bridge converter is sequentially operated in cycle of a Phase-I and a Phase-II, the load is a battery pack, the autotransformer has a single-core, the filter is a half-current-multiplier rectifier (HCMR) filter, the first winding has a first inductance and a first number of turns, the second winding has a second inductance and a second number of turns, the first inductance equals the second inductance, and the first number of turns equals the second number of turns.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 6, the prior art fails to disclose: “...when a voltage difference between the first output terminal and the second output terminal is a positive value, a first cross voltage of the secondary winding of the main transformer is larger than 0, and is three times of a second cross voltage of the load, causing an induced common current flowing through the primary winding of the autotransformer to be 0.5 times of a series current flowing through the secondary winding of the autotransformer, and causing an output current flowing into the load from the center tap to be 1.5 times of the series current; and when the voltage difference between the first output terminal and the second output terminal is a negative value, the first cross voltage of the secondary winding of the main transformer is less than 0, and an absolute value of the first cross voltage is three times of the second cross voltage of the load, causing the induced common current flowing through the primary winding of the autotransformer to be 0.5 times of the series current flowing through the secondary winding of the autotransformer, and causing the output current flowing into the load from the center tap to be 1.5 times of the series current.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 8, the prior art fails to disclose: “...the control method comprising: providing an induced common current flowing through the primary winding of the autotransformer; and causing the induced common current being reflected to the primary winding of the main transformer to cause a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20060109696, Lee F C et al., discloses an Inductorless soft-switching resonant buck converter for computer, has output capacitor whose resonance frequency is approximately equal to switching cycle frequency of each branch of center tapped secondary circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838